Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Placker on 7/12/22.

The application has been amended as follows: 

Please replace claims 1, 10 and 19 with the following language.
1. (Currently Amended)	A computer-implemented method, executed on a computing system including a memory storage device, for detecting a user’s heart attack status, comprising:
receiving a single-lead heartbeat waveform signal for a user including measuring a differential voltage potential concerning a heart of the user via a first electrode touched by a first appendage of the user and a second electrode configured to be touched by a second appendage of the user;
generating via machine learning one or more waveform features, including processing a plurality of specimen heartbeat waveform records, wherein the plurality of specimen heartbeat waveform records respectively include a related heart health diagnosis;
associating a heart health indicator that is indicative of a diagnosis of the user’s heart attack status, with at least a portion of the single-lead heartbeat waveform signal including,
 comparing one or more portions of the single-lead heartbeat waveform signal to the one or more waveform features; and
providing, based on the comparing, a selected heart health indicator to the user that is indicative of a diagnosis of the user’s heart attack status, wherein the heart health indicator is a likelihood indicator providing the probability that the user is having a heart attack, wherein providing the heart health indicator includes providing one or more of a text-based heart health indicator and an audio-based heart health indicator to the user.

10. (Currently Amended)	A computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations to detect a user’s heart attack status, comprising:
receiving a single-lead heartbeat waveform signal for a user including measuring a differential voltage potential measurement concerning a heart of the user via a first electrode touched by a first appendage of the user and a second electrode configured to be touched by a second appendage of the user;
generating via machine learning one or more waveform features, including processing a plurality of specimen heartbeat waveform records, wherein the plurality of specimen heartbeat waveform records respectively include a related heart health diagnosis;
associating a heart health indicator that is indicative of a diagnosis of the user’s heart attack status, with at least a portion of the single-lead heartbeat waveform signal including,
 comparing one or more portions of the single-lead heartbeat waveform signal to the one or more waveform features; and
providing, based on the comparing, a selected heart health indicator to the user that is indicative of a diagnosis of the user’s heart attack status, wherein the heart health indicator is a likelihood indicator providing the probability that the user is having a heart attack, wherein providing the heart health indicator includes providing one or more of a text-based heart health indicator and an audio-based heart health indicator to the user.

19. (Currently Amended)	A computing system including a processor and memory storage device configured to perform operations to detect a user’s heart attack status, comprising:
receiving a single-lead heartbeat waveform signal for a user including measuring a differential voltage potential concerning a heart of the user via a first electrode touched by a first appendage of the user and a second electrode configured to be touched by a second appendage of the user;
generating via machine learning one or more waveform features, including processing a plurality of specimen heartbeat waveform records, wherein the plurality of specimen heartbeat waveform records respectively include a related heart health diagnosis;
associating a heart health indicator that is indicative of a diagnosis of the user’s heart attack status, with at least a portion of the single-lead heartbeat waveform signal including,
 comparing one or more portions of the single-lead heartbeat waveform signal to the one or more waveform features; and
providing, based on the comparing, a selected heart health indicator to the user that is indicative of a diagnosis of the user’s heart attack status, wherein the heart health indicator is a likelihood indicator providing the probability that the user is having a heart attack, wherein providing the heart health indicator includes providing one or more of a text-based heart health indicator and an audio-based heart health indicator to the user. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter for the independent claims could not be found or was not suggested in the prior art.  Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of providing, based on the comparing, a selected heart health indicator to the user that is indicative of a diagnosis of the user’s heart attack status, wherein the heart health indicator is a likelihood indicator providing the probability that the user is having a heart attack, wherein providing the heart health indicator includes providing one or more of a text-based heart health indicator and an audio-based heart health indicator to the user in combination with the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792